Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-30 of U.S. Application 17/344,647 filed on June 10, 2021 are presented for examination.



Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21-25, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being unpantentable over  Redding et al (USPGPub 20200025177). 

    PNG
    media_image1.png
    801
    580
    media_image1.png
    Greyscale

Prior Art: Redding

Regarding claim 16, Redding discloses a method for early fault detection in a wind turbine generator (as shown in figs 1-8B), the method comprising: providing a particulate sensor (sensor such as from 120) in a generator housing (housing of 100) ; monitoring the accumulation of particulate debris using the particulate sensor (par 24 discloses monitoring particulates); and identifying a potential fault based at least in part on the accumulation of particulate debris (par 25 discloses finding faults based on the monitoring sensors and claim 6 discloses monitoring and reducing damage to a gearbox).

Regarding claim 17, Redding discloses wherein the particulate sensor has a detector end, and the step of providing a particulate sensor comprises locating the detector end for projecting into the airflow within the generator housing (par 18 discloses having a full flow sensor configuration or combination of the gearbox. Therefore would include airflow and/or fluidflow). 
Regarding claim 18, Redding discloses wherein the step of providing the particulate sensor comprises locating the particulate sensor such that the detector end is elevated above a base of the generator housing (par 24 discloses different configurations and different types of monitoring debris. Therefore the sensor would be placed above the base of the generator housing). 

Regarding claim 21, Redding discloses wherein the step of identifying a potential fault comprises determining when the accumulation of particulate debris exceeds a threshold (par 25 discloses finding faults based on information including accumulation. Therefore it is based on a threshold). 

Regarding claim 22, Redding discloses wherein the step of identifying a potential fault comprises detecting an acceleration in the rate of accumulation of particulate debris (par 24 discloses detecting debris in multiple ways to find faults. Therefore will also detect acceleration based on need). 

Regarding claim 23, Redding discloses an early fault detection system for a wind turbine generator (100), comprising: a particulate sensor (such as sensor of 120); a mounting for mounting the particulate sensor in a generator housing (par 18 discloses system to mount on the gearbox of the generator. Therefore in the housing); and a processor (using 170) for monitoring the accumulation of particulate debris using the particulate sensor for identifying a potential fault (par 24 discloses monitoring particulars to find faults in different ways) based at least in part on the accumulation of particulate debris (par 25 discloses finding faults based on monitoring sensors).

Regarding claim 24, Redding discloses wherein the particulate sensor has a detector end for projecting into the airflow within the generator housing when mounted (par 18 discloses having a full flow sensor configuration or combination of the gearbox. Therefore would include airflow and/or fluidflow). 

Regarding claim 25, Redding discloses wherein, when mounted, the detector end of the particulate sensor is elevated above a base of the generator housing (par 24 discloses different configurations and different types of monitoring debris. Therefore the sensor would be placed above the base of the generator housing). 

Regarding claim 29, Redding discloses wherein a potential fault is identified at least in part by the accumulation of particulate debris exceeding a threshold (par 25 discloses finding faults based on information including accumulation. Therefore it is based on a threshold). 

Regarding claim 30, Redding discloses a sensor for an early fault detection system in a wind turbine generator (100), comprising: a detector end for detecting the accumulation of particulate debris (par 24 discloses detecting particle count) ; and a mounting for mounting the detector end within a generator housing (par 18 discloses system to mount on the gearbox of the generator. Therefore in the housing), wherein the detector end is configured to accumulate particulate debris from airflow within generator housing for identifying a potential fault (par 24 discloses monitoring particulars to find faults in different ways) based at least in part on the accumulation of particulate debris (par 25 discloses finding faults based on monitoring sensors).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 19, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Redding et al (USPGPub 20200025177) in view of Lowenhar et al (USPGPub 20200400127).

Regarding claim 19, Redding does not fully discloses wherein the step of providing a particulate sensor comprises mounting the particulate sensor to a bracket within the interior of the generator housing.
However, Lowenhar discloses wherein the step of providing a particulate sensor comprises mounting the particulate sensor to a bracket within the interior of the generator housing (par 27 discloses using a mounting device or bracket for a sensor. Therefore the sensor would be mounted using a bracket within the generator housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Redding in view of Lowenhar in order to safely mount the sensor as debris is accumulating on the sensor.

Regarding claim 26, Redding does not fully discloses wherein the mounting comprises a bracket for supporting the particulate sensor within the generator housing.
However, Lowenhar discloses wherein the mounting comprises a bracket for supporting the particulate sensor within the generator housing (par 27 discloses using a mounting device or bracket for a sensor. Therefore the sensor would be mounted using a bracket within the generator housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Redding in view of Lowenhar in order to safely mount the sensor as debris is accumulating on the sensor.

Regarding claim 27, Redding does not fully discloses wherein the bracket is configured for supporting the particulate sensor above an interior surface of the generator housing.
However, Lowenhar discloses wherein the bracket is configured for supporting the particulate sensor above an interior surface of the generator housing (par 27 discloses using a mounting device or bracket for a sensor. Therefore the sensor would be mounted using a bracket above the base of the generator housing). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided combined Redding in view of Lowenhar in order to safely mount the sensor as debris is accumulating on the sensor.



	Allowable Subject Matter
Claims 20 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a method for early fault detection in a wind turbine generator, the method comprising: wherein the particulate sensor comprises a magnet and an inductance coil; and the step of monitoring the accumulation of particulate debris comprises monitoring the inductance in the inductance coil caused by particulate debris accumulated by the magnet in combination with the other limitations of the claim. 

Regarding claim 28, the prior art of record taken alone or in combination fail to teach or suggest a an early fault detection system for a wind turbine generator, comprising: wherein the particulate sensor comprises a magnet and an inductance coil, and Serial No.: Atty Docket No.: LSL.P0007US Atty/Agent: Daniel J. Stangerthe processor monitors the accumulation of particulate debris based on the inductance in the inductance coil caused by particulate debris accumulated by the magnet in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodriguez et al (USPGpub 20170153286): discloses wind powered generator with fault testing.

Twerdochlib et al (USPGPub 20070063859): discloses a power generator that has flow monitor. 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868